Citation Nr: 1450002	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-11 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for degenerative joint disease (DJD) of the knees, and, if so, whether the claim should be granted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

This matter came before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned via videoconference in December 2012.  A transcript of this hearing has been included in the claims file.

In addition to the paper claims file, there are paperless, electronic claims files, Virtual VA and Veterans Benefits Management System (VBMS) associated with this appeal, a review of which does not reveal anything pertinent to the present appeal except the transcript of the videoconference in December 2012 before the undersigned and VA electronic (CAPRI) records.  


FINDINGS OF FACT

1.  A May 2005 rating decision denied service connection for DJD of the knees and the Veteran was notified thereof by letter in June 2005 but did not appeal.  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for DJD of the knees. 

3.  DJD of the knees is not affirmatively show to have been present during service, and current DJD of the knees was first diagnosed after service and is unrelated to a disease, injury, or event of service origin.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision denying service connection for DJD of the knees is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2014).  

2.  The new and material evidence, when considered with the old evidence, is sufficient to reopen the claim for service connection for DJD of the knees.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for service connection for DJD of the knees are not met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

By letter in December 2008 the RO satisfied its duty under the Veterans Claims Assistance Act of 2000 (VCAA) to notify the Veteran under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the Veteran was notified of the information and evidence necessary to substantiate the claim for service connection; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  It also notified him of the way initial disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In a new and material evidence claim, the VCAA notice must include the evidence and information needed to reopen the claim and the evidence and information needed to establish entitlement to the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  This was also done by the December 2008 letter.  

As to the duty to assist, VA has made reasonable efforts to identify and obtain relevant records for claim substantiation, as required by 38 U.S.C.A. § 5103A.  His service personnel and service treatment records (STRs) are on file.  He testified that he had no postservice private treatment for his knees and his post-service VA treatment records have been secured, or are contained within Virtual VA.  

Although the Veteran testified that he had first sought VA treatment for his knees in the 1980s, it is clear from his testimony that his recollection of such events is not definitive.  On the other hand, in his original 2004 claim for service connection for disability of the knees, he reported having been treated by VA since 2000, and here, VA treatment records since 2002 are on file.  

Because in the Statement of the Case (SOC) in March 2011 the RO found that new and material evidence had been submitted to reopen the claim, a VA nexus opinion was obtained in this case in February 2012.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and 38 C.F.R. § 3.159(c)(4)(iii) (examination is not provided until and unless new and material evidence is submitted to reopen the claim).  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed.Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009); and Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); and Hilkert v. West, 12 Vet. App. 145, 151 (1999).  

38 C.F.R. § 3.103(c)(2) requires that a presiding official fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing in this case focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require that one presiding at a hearing pre-adjudicate a claim.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance for the purpose of adjudicating whether the claim should be reopened.  Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed.Cir. 2007).  

Principles of Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain during service will permit service connection for arthritis first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including arthritis, if the chronicity is shown as such in service or manifests to 10 percent or more within one year of service discharge (under § 3.307), or, if there is continuity of symptomatology after service.  The use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 133, 1338 (Fed.Cir. 2013).  

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound.  38 U.S.C.A. § 1111 (West 2002).  Then the burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that a disability was both preexisting and not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  VA may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096) (emphasis added); see also Horn v. Shinseki, 25 Vet. App. 231 (2012).   

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

In an adjudication on the merits, any competent lay evidence must be weighed to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009).  VA may rely on an absence of an entry in a record as evidence that the event did not occur, but only if the matter is of the kind that ordinarily would have been recorded.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) ("[E]vidence of a prolonged period without medical complaint can be considered") and Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (taking into account the lack of treatment or complaints of the condition for an extensive period of time); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 305 (2008) (more probative weight to VA opinions which relied, inter alia, on a record showing disability symptoms did not begin until decades after service).  

Finality

Although notified, the Veteran did not appeal a May 2005 rating decision denying service connection for DJD of the knees.  Accordingly, that rating decision is final.  

Following the May 2005 rating decision, and after certification of the appeal to the Board, the Veteran has submitted copies of photographs depicting artillery in use in Vietnam and other military information obtained from the Internet.  However, these records are not military service records because they were neither generated nor maintained by any branch of the U.S. military.  Moreover, they are not relevant or material inasmuch as they make no reference to the Veteran's knees and, as such, have no bearing on the claim.  Similarly, in relation to a claim for service connection for posttraumatic stress disorder (PTSD), information received in January 2008 from the Joint Services Records Research Center (JSRRC) coordinator addresses matters relating to the Veteran's Vietnam combat stressors but in no way pertains or relates to disability of the knees.  Also, no additional evidence was received within one-year following notification of the 2005 denial warranting readjudication of the original 2004 service connection claim.   See 38 C.F.R. §§ 3.156(b) and (c), 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Subsequently, the Veteran applied in November 2008 to reopen the claim.  

For such claims received on or after August 29, 2001, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, i.e., for the limited purpose of reopening, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 511 (1992).  

The focus is not exclusively on whether the evidence remedies the principal reason for denial in the last prior decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

The SOC found that new and material evidence had been submitted and reopened the claim.  The RO, within the SOC, then readjudicated the claim de novo on the merits.  However, regardless of how the RO ruled on the question of reopening, the Board must re-decide that matter on appeal because it is jurisdictional.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Background

The evidence on file at that time of the unappealed May 2005 rating decision included the STRs.  

The Veteran's July 1967 service entrance examination was negative and X-rays of his knees revealed no significant abnormality because all bones and joints appeared intact.  In an adjunct medical history questionnaire he reported having or having had swollen or painful joints as well as cramps in his legs.  A physician noted that the Veteran had had pain in his knees but had not had any injury or taken any medication.  He also had had leg cramps when swimming and in the morning.  

In November 1967 the Veteran complained of left knee pain.  He was given an analgesic and an Ace wrap, as well as Darvon.  In December 1968 he complained of left knee pain, as before.  He was given an Ace wrap and Darvon.  

In March 1968 the Veteran had pain in the knees but no history of injury.  He was given medication and an Ace wrap.  

In October 1970 the Veteran complained of pain in a leg and a knee.  He was given Parafon Forte and aspirin as need for pain.  

The October 1970 examination for service separation revealed no abnormality.  In an adjunct medical history questionnaire he reported having or having had swollen or painful joints as well as cramps in his legs.  He also reported having or having had arthritis or rheumatism.  It was indicated that he occasionally had painful joints and occasionally had leg cramps, as well as rheumatism in bad weather but without complications.  

The Veteran's original claim for service connection for disability of the knees was for arthritis of the knees, as well as other joints, and was received in August 2004.  In this claim, VA Form 21-526, he reported that the onset was of the claimed disability was in 1967.  He reported having been treated by VA since 2000.  

In an undated VA Form 21-4138, Statement in Support of Claim, the Veteran reported that he had problems with his knees and other joints during service and he believed that his arthritis was caused by the cold and wet weather during his in-service training as well as activities in Vietnam, which included unloading and carrying heavy loads.  He also believed that he had been exposed to Agent Orange in Vietnam.  

VA treatment records show that in November 2002 the Veteran reported having had chronic bilateral knee pain for years which had been worse for the past three (3) months.  Another notation of that same date indicates that the knee pain had occurred for a year.  X-rays revealed spurring.  In September 2003 there was a diagnosis of osteoarthritis of both knees.  X-rays of the knees in July 2004 revealed osteophytes arising from the upper poles of the patellae.  In September 2004 it was reported that he had bilateral patellofemoral pain syndrome.  In October 2004 it was recorded that he had had chronic bilateral knee pain for 10 years, and X-rays had revealed degenerative joint disease (DJD).  

Additional Evidence

The additional evidence received since the 2005 unappealed rating action includes the report of a VA examination in February 2012 when an examiner reviewed the claim file and noted that at the time of the Veteran's service entrance examination he had reported a history of recurrent knee pain.  He was seen on multiple occasions during service but none of the STRs provided a descriptive characterization of his problems.  His service separation examination in October 1970 was negative for anomalies and silent for knee issues.  He submitted his claim for service connection for knee problems in August 2004.  The examiner noted that the Veteran reported having continued problems with his knees when entering active service and he speculated that cold and wet weather caused him to develop arthritis in multiple joints.  He specifically reported having knee pain prior to service but having also been seen for his knees during service, despite having no history of trauma or injury.  A November 2002 clinical record noted that the Veteran had bilateral knee pain which had been worse over the past three months.  X-rays in November 2002 revealed spurring of the tibial spines but no other gross abnormality.  The diagnosis was mild degenerative arthritis of the knees.  

The examiner stated that the claimed condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated beyond its natural progression by an in-service injury, event or illness.  The rationale was that the Veteran admitted that he had knee pain prior to active duty in 1967 and records documented a history of preservice knee pain.  Because of his complaints of knee pain at service entrance, imaging studies were done but were negative for pathologic osseous or articular knee changes.  He had reported having knee pain during active duty but there was no reference as to why he had knee pain and he had no trauma or injury which was reported.  X-rays during service were negative for changes.  Moreover, X-rays in 2002 were also silent for arthritic changes.  

The Veteran's reports relative to preservice, in-service, and after service strongly correlated with "age adjusted" changes in the knees which supported a diagnosis of arthritis in 2002.  His arthritis did not occur until and between 2002 and 2004, as shown by documentation some 35 years after service.  His current knee complaints were the same complaints he had prior to active duty and in no way did active duty cause aggravation.  His current knee problems were not caused by or the result of military service.  

At the December 2012 videoconference the Veteran testified that prior to military service he would get leg cramps when swimming, but he had never had a preservice injury of the knees and had not had any preservice knee problems.  He had first had knee problems during basic training.  At that time he had gone on sick call several times and was given medication for pain, ointments, and some bands to wrap his knees, he had been seen in 1968 and 1970.  Also, his work in artillery units caused him to place stress on his knees, especially while in Vietnam when he had to carry heavy loads which was sometimes in bad weather.  Since service he had continued to have knee pain.  All of his postservice treatment for his knees had been with VA and he had not had any private treatment.  He believed that he had first sought VA treatment for his knees in the 1980s.  

VA treatment records (CAPRI records) in 2011 contained in Virtual VA show that in August 2006 it was recorded that the Veteran had osteoarthrosis of the knees.  

Reopening

The May 2005 rating decision which denied the initial claim for service connection for disability of the knees noted the Veteran's in-service complaint of knee pain but observed that he had not been treated after service until November 2002 and X-rays then were normal.  Subsequent X-rays in July 2004 revealed osteophytes.  Thus, it was found that his current bilateral DJD of the knees was not related to military service.  

In Falzone v. Brown, 8 Vet. App. 398, 404 (1995) (where the issue was aggravation of pes planus) it was held that in rendering assistance in obtaining a VA examination before reopening VA "performed a 'de facto reopening'" of the claim.  The Court stated that where there was an application to reopen a claim, because an examination was conducted to determine the nature and severity of the claimed condition, the examination would not have been necessary unless the claim was to be adjudicated on the merits.  Falzone, at 404.  

Consequently, having provided the Veteran with the 2012 VA examination in this case, and which yielded an opinion which was both new and material, the claim is reopened.  

Merits Analysis

Although the Veteran is service-connected for PTSD, it is neither contended nor shown that the Veteran incurred an injury of either or both knees during combat in Vietnam, or in fact, at any time during service.  See generally 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Also, while the Veteran served in the Republic of Vietnam and, so, is presumed to have been exposed to herbicides, including Agent Orange, his current arthritis of the knees is not a disease presumptively due to such exposure.  See 38 C.F.R. § 3.307(a)(6) and (d), 3.309(e).  There is otherwise no competent evidence linking any current disability or disabilities of the knees to in-service herbicide exposure and to the extent that the Veteran suggests otherwise, he is not competent to render a medical opinion in light of his lack of medical training, education, and expertise.  

The Veteran testified that he had leg cramps prior to service but no pre-service knee problems.  However, this is refuted by the notation by a physician that the Veteran had, at service entrance, reported having had knee pain even though there had been no pre-service injury.  In this regard, although no diagnosis was rendered at service entrance or during service which would specify the cause or etiology of his pain in the knees, the 2012 VA examiner concluded that, in essence, whatever the cause of such pain in the knees it clearly and unmistakably existed at service entrance and, also, that it clear and unmistakably underwent no increase above any natural progress during active service.  There is no other medical opinion on file which addresses this matter and the Veteran's lay belief that any current disability of the knees is due to either inclement weather or strenuous activity, or both, is no more than sheer lay speculation.  See generally Jandreau, Id.  Thus, even assuming, without conceding, that the Veteran had patellofemoral pain syndrome prior to service, service connection is not warranted because whatever disability he had which caused such pain in the knees clearly and unmistakably both pre-existed active service and underwent no increase beyond it natural progression during service.  

Also, the evidence is clear that the Veteran did not develop arthritis, i.e., DJD, until decades after his military service and, so, inasmuch as he no arthritis or DJD of the knees during service it cannot have been the cause of any disability of the knees, including his symptom of pain in the knees, during service or at discharge from active service.  

As for service connection based on the diagnosis of DJD of the knees after service under 38 C.F.R. § 3.303(d), where, as here, the determinative issue involves a question of medical causation, competent evidence of an association or link between the current DJD of the knees and an established injury or event in service, competent medical evidence is required to substantiate the claim.  However, the essence of the opinion of the 2012 VA examiner is that the Veteran's DJD of the knees, which is now only mild at a time decades after service, is due to the aging process and, so, is unrelated to the Veteran's military service three decades earlier.  Further, because arthritis, i.e., can only be clinically identified by X-rays, the Veteran's lay belief that any pain in his knees during service was due to such arthritis, is simply not competent evidence.  Similarly, he has not suggested that he was told during service that he had arthritis of the knees and there is no postservice diagnosis that his pain in the knees during service was due to arthritis, nor was DJD present to a compensable degree within one year of his discharge from active duty.

Accordingly, the Board concludes that the greater weight of the probative evidence is against the claim and, thus, service connection for DJD of the knees is denied.  38 C.F.R. § 3.102.


ORDER

As new and material evidence has been presented, the claim of service connection for DJD of the knees is reopened.  To this extent only, the appeal is granted.  

On the determination of the merits, service connection for DJD of the knees is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


